CONFIDENTIAL Exhibit 10.8 *** Confidential Treatment Requested. Confidential portions of this document have been redacted and have been separately filed with the Securities and Exchange Commission. LICENSE AND DISTRIBUTION AGREEMENT This License and Distribution Agreement (the “ Agreement ”) is effective as of October 30, 2012 (the “ Effective Date ”) by and between Biomet Biologics, LLC , a corporation organized and existing under the laws of the State of Indiana, having a place of business at 56 East Bell Drive, Warsaw, Indiana 46582 (“ Biomet ”) and BioCardia, Inc. , a Delaware corporation with its principal place of business at 125 Shoreway Road, Suite B , San Carlos, CA 94070 (“ BioCardia ”). BioCardia and Biomet may be referred to individually as a “ Party ” or collectively as the “ Parties .” WITNESSETH: WHEREAS, Biomet owns and controls rights in and to its proprietary product currently marketed by Biomet as the MarrowStimTM device; WHEREAS, BioCardia wishes to obtain from Biomet and Biomet wishes to grant to BioCardia rights to Distribute (as defined below) the Product (as defined below) for certain applications , all on the terms and conditions set forth below. NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Parties hereby agree as follows: 1.
